Citation Nr: 1823006	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an effective date earlier than September 17, 2013, for the grant of service connection for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a rating in excess of 20 percent for mild degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine for the period prior to September 17, 2013.

5.  Entitlement to a rating in excess of 40 percent for mild DDD and DJD of the lumbosacral spine for the period from September 17, 2013.

6.  Entitlement to a rating in excess of 10 percent for actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple.  

7.  Entitlement to a compensable rating for scars of the left thumb and right forearm associated with actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple for the period prior to April 15, 2014.

8.  Entitlement to a rating in excess of 10 percent for scars of the left thumb and right forearm associated with actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple for the period from April 15, 2014.


REPRESENTATION

Appellant represented by: 	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Appellant served on active duty in the Navy from February 1954 to December 1957, and was awarded the National Defense Service Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2011, December 2011, March 2014, and January 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that in February 2018 the Appellant's representative submitted into the record a motion to withdraw from representation.  38 C.F.R. § 20.608 sets forth the criteria for a proper withdrawal from representation after a case has been certified to the Board.  See 38 C.F.R. § 20.608(b)(1-2) (2017).  As the submission did not comply with the stated provisions for a post-certification withdrawal, the representative's motion is invalid and not accepted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In November 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, that the Appellant died in October 2016.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


